Citation Nr: 1729013	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  07-34 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this matter is currently with the RO located in Cleveland, Ohio.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in September 2012.  However prior to the date of the hearing in correspondence dated in September 2012 the Veteran's representative indicated that the Veteran no longer wished to testify at a hearing.  The hearing request was thereby withdrawn 38 C F R § 20.704.

The Board then remanded this case in September 2012 for further development. 

Prior to re-certification of this appeal to the Board in May 2017, the Veteran's then-representative of record, attorney Kenneth L. LaVan, submitted a letter to the RO withdrawing his representation in all matters currently pending before VA, and also waiving entitlement to future awards of attorney fees and unreimbursed costs and expenses.  He sent the Veteran a copy of this letter.  The Board finds that Mr. LaVan has properly revoked representation.  See 38 C.F.R. § 14.631(c) (2016).  The Veteran has not appointed a new representative; as such, he is currently unrepresented in this appeal.  As the issue on appeal must be remanded, the Veteran will have another opportunity to appoint a new representative if he wishes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for psychiatric symptoms that he attributes to an acquired psychiatric disorder other than PTSD.  

Service treatment records show that in July 1976, the Veteran complained of problems adjusting to military life.  In August 1976, he was found to have acute situational anxiety.  A year later, in October 1977, he was given a diagnosis of acute psychotic reaction and underwent a psychiatric hospitalization.  On discharge in November 1977, the diagnoses were mixed type personality disorder and psychosis associated with drug ingestion.  In February 1978, he was described as having an adjustment reaction.  In April 1978, just prior to service discharge, a service department physician opined that the Veteran had character and behavior or personality disorders.

In March 1979, within a year of service discharge, the Veteran underwent VA hospitalization for about a month.  He reported drinking too much alcohol, using marijuana off and on and was contemplating suicide.  The diagnoses were antisocial personality disorder, habitual drinking, and drug dependency marijuana.

Other post-service records reflect continued psychiatric treatment beginning in October 1986 when the Veteran was admitted to a private facility for drug-induced psychosis.  Subsequently dated records show numerous psychiatric in-patient hospitalizations, including one state hospital stay for four month and multiple drug rehabilitation admissions.  While enrolled in a VA Day Treatment Center in 1993, the Veteran reported a history of substance abuse/dependence that started when he was introduced to heroin at age 12 by older boys (gang bangers) and that he underwent court-ordered therapy.  He was later sent to a foster home from the ages of 14 and 16.  Since service discharge, the record reflects various psychiatric diagnoses including anti-social personality disorder, schizoaffective disorder, schizophrenia, and bipolar affective disorder.  

In connection with his claim the Veteran underwent VA examination in September 2013.  The examiner reviewed the claims file, including service and post-service treatment records, and summarized the findings reflected by these records.  In addition, the Veteran's descriptions of his pre-military history, and his extensive psychiatric history and drug problems were discussed.  A diagnosis of PTSD was made which the examiner determined was at least as likely as not caused by an in-service stressor of being knocked unconscious.  The examiner also noted a diagnosis of anti-social personality disorder, which he determined was not an actual manifestation, of an acquired psychiatric disorder, but rather was a constitutional or developmental abnormality that could be traced back to the Veteran's adolescence.  

VA regulations provide that a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and; therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  However, the provisions of 38 C.F.R. § 4.127 provide that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In light of the above-cited law, the VA opinion is problematic as the psychiatrist did not address whether there is evidence of additional disability due to aggravation of the diagnosed anti-social personality disorder by a superimposed disease or injury.  In addition, the psychiatrist did not adequately address the previous diagnoses of schizoaffective disorder, schizophrenia, and bipolar affective disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  

In other words, even if the Veteran was not shown to have schizoaffective disorder, schizophrenia, or bipolar affective disorder at the time of the 2013 VA examination, this did not relieve the examiner of his obligation to fully address the Veteran's medical history and determine the nature and etiology of all diagnosed disorders since service and during the pendency of the claim.  In light of the above, the Board finds that a new VA opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA examination.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, including psychological and/or personality testing, the examiner must review the results of any testing prior to completing the report.  

Based on a personal interview and comprehensive review of the claims file the examiner should identify all current psychiatric diagnoses other than PTSD.  For each diagnosis, the examiner should state whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the disorder began during service or is otherwise related thereto.  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether it at least as likely as not, i.e., at least a 50 percent probability or greater, was subject to a superimposed injury or disease during service.  If so, identify the additional disability. 

In providing this opinion, the examiner should address the diagnoses already of record, including anti-social personality disorder, schizoaffective disorder, schizophrenia, and bipolar affective disorder.  He/She is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same. 

The examiner must also carefully consider the objective medical findings in the service treatment records and specifically address the in-service findings of acute situational anxiety, acute psychotic reaction, mixed type personality disorder and psychosis associated with drug ingestion, adjustment reaction, and character and behavior/personality disorders.  A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


